Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141530                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141530
                                                                    COA: 297897
                                                                    Saginaw CC: 08-030341-FH
  WARREN SCOTT TYLER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 9, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           s1018                                                               Clerk